SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Sale of Interest in Thermoelectric Power Plant Norte Fluminense Rio de Janeiro, April 11, 2014 – Petróleo Brasileiro S.A. – Petrobras announces it has executed an agreement with Grupo Électricité de France (EDF) to sell its 10% interest in thermoelectric power plant Norte Fluminense (NTF). The thermoelectric Norte Fluminense is a combined cycle thermal power plant that uses the natural gas produced in Campos Basin as fuel and operates with three gas turbines and a vapor one. The plant has an installed capacity of 869 MW. Petrobras will continue to supply natural gas to NTF. The EDF Group, current controller of the plant with a 90% interest, is an integrated French energy company, operating in the areas of energy generation, transmission, distribution, supply and sale. The Group is the main electricity producer in Europe. There are no pending approvals from the Brazilian authorities. This transaction is part of Petrobras’ portfolio restructuring in the Gas and Energy area, within the scope of its 2014-2018 Business and Management Plan. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 11, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
